 OREGON WASHINGTON TELEPHONE COMPANY339As the Petitioner failed to secure a majority of the valid ballotscast in the election held herein, we shall certify the results of theelection.[The Board certified that a majority of the valid votes was not castfor Retail Clerks International Association,Local 782,AFL-CIO,in the election held herein,and that said labor organization is notthe exclusive representative of any of the employees involved.]Oregon Washington Telephone CompanyandLocal 125, Inter-national Brotherhood of Electrical Workers,AFL-CIO, Peti-tioner.Case No. 36-RC-1343.March 24, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election'issued September4, 1958, an election was conducted by mailed ballots,under the di-rection and supervision of the Regional Director for the NineteenthRegion among the employeesin theunit found appropriate in theabove-mentioned decision.On September 26, 1958,a tally of ballotswas furnished the parties.The tally showedthat of 82 votes castin the election,38 were for,and 40 were against, the Petitioner, with4 ballots challenged.On October3, 1958, the Petitioner filed timely objections to con-duct affecting the results of the election.In accordance with theBoard's Rules and Regulations,the Regional Director conducted aninvestigation and, on October 30, 1958, issued and duly served uponthe parties a report on challenged ballots and objections to election,,in which he recommended that three challenges be sustained andthe fourth overruled,and that theelection be set aside and a newelection ordered.Thereafter, the Employerfiled timely exceptions tothe Regional Director's report.The Board has considered the objections,the Regional Director'sreport and the Employer's exceptions thereto, and upon the entirerecord this case finds :The Regional Director's recommendations with respect to the chal-lenged ballots were not excepted to and are hereby adopted.Theballot,concerning which we overrule the challenge,cannot affect theresults of the election.Accordingly we shall not order its opening.The Petitioner objected to the election upon the ground,inter alz zUnpublished.9 The Petitioner filed other objections to the election.However,the RegionalDirectorfound thattheseobjections were without merit and recommendedthat theybe overruled.As no exceptionshavebeen filed to the RegionalDirector's recommendations as to theseobjections,they are hereby adopted without comment.123 NLRB No. 47. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Employer assembled groups of employees on company timeand property during the 24-hour period preceding the election forthe purpose of making campaign speeches.The facts relating to thisobjection are as follows:Balloting in this proceeding was conducted by mail.The ballotswere mailed to the employees on September 17, 1958, at about 4:30p.m.On the evening of September 19, 1958, a meeting of the trafficemployees of the Employer's Hood River, Oregon, exchange, washeld at the Company's office and an election speech was delivered bytheEmployer.Although the tally of votes from this exchangewould indicate a maximum of 16 employees were involved, the exactnumber of employees in attendance at the meeting was not reported.The preponderance of these employees were there on their own time.However, it is undisputed, that four employees, who were on duty atthe time of the meeting, were told by the chief operator that shewould relieve any of the employees desiring to attend the meeting;that all or most of these on-duty employees availed themselves of theoffer and attended for all or at least part of the meeting; and that'these employees suffered no loss of earnings for the time so spent.The postmarks on the envelopes in which the Hood River ex-change voters returned their marked ballots to the Region revealedthat four ballots were mailed on September 19, the date of the meet-ing; four on September 20; one on September 21; three on September22; two on September 23; and two on September 25. From this theRegional Director found it "logical to presume" that the electionwas in progress when the Hood River meeting was held ;3 and, relyingon thePeerless Plywoodrule,4 the Regional Director recommendedthat the objections be sustained and the election set aside.ThePeerless Plywoodrule prohibits employers and unions "frommaking election speeches on company time to massed assemblies ofemployees within 24 hours before the scheduled time for conductingan election."As noted by the Regional Director, the Board hasnot, prior to this case, had occasion to consider the applicability ofthis rule, or a similar rule, to a "mail in" election.It is our considered view that the reasons for promulgating thePeerless Plywoodrule are relevant to situations where balloting isconducted by mail.Briefly those reasons are that, "last-minutespeeches by either employers or unions delivered to massed assem-blies of employees on company time have an unwholesome and un-settling effect and tend to interfere with that sober and thoughtfula The Employer in his brief stated that he had been advised by the Regional Office thatthe ballots would not be mailed until September 19, 1958.The Regional Office hasadministratively advised the Board that no written notice was given the parties as to-when the ballots would be set out.4 Peerless Plywoo(i Company,107 NLRI 427. OREGON WASHINGTON TELEPHONE COMPANY341choice which a free election is designed to reflect . . . that the realvice is in the last-minute character of the speech coupled with thefact that it is made on company time . . . such a speech, because ofits timing, tends to create a mass psychology which overrides argu-ments made through other campaign media and gives an unfair ad-vantage to the party, whether employer or union, who in this mannerobtains the last most telling word."Accordingly, we now establish an election rule which will be ap-plied to "mail in" elections.Henceforth, the Regional Director willgive the parties written notice setting forth the time and date onwhich "mail in" ballots will be dispatched to the voters, and alsosetting forth a terminal time and date by which the ballots must bereturned to the Regional Office. Such notice will be given the partiesat least 24 hours before the time and date on which the ballots willbe dispatched by the Regional Office.Employers and unions alikewill be prohibited from making election speeches on company timetomassed assemblies of employees within the period set forth inthe notice, i.e., from the time and date on which the "mail in"' ballotsare scheduled to be dispatched by the Regional Office until the ter-minal time and date prescribed for their return.Violations of thisrule by employers or unions will cause an election to be set asidewhenever valid objections are filed.Like the rule promulgated in thePeerless Plywoodcase, and forthe reasons stated therein, we institute the foregoing rule pursuantto our statutory authority and obligation to conduct elections in cir-cuinstances and under conditions which will insure employees a freeand untrammeled choice.We now turn to the applicability of this new rule to the instantcase.The Employer herein delivered its speech to employees, amongwhom were several who were on company time, during the progressof the election-which was during the period proscribed by the rule.However, as no written notice was given the parties informing themas to the time and date when the ballots would be mailed by theRegional Office, we do not find that the new rule was violated.Ac-cordingly, we overrule the Petitioner's objections, and we do notadopt the Regional Director's recommendation that the election beset aside.As the Petitioner has failed to secure a majority of the validballots cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Local 125, International Brotherhood of Electrical Workers,AFL-CIO, and that said organization is not the exclusive repre-sentative of the Employer's employees in the appropriate unit.]5Ibid.,at page 429.